DETAILED ACTION
	Claims 1-13 are pending. Claims 1, 3-5, 7, and 9-11 have been amended and claim 13 has been added.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments regarding Machida filed December 29, 2021, with respect to the rejection(s) of claim(s) 1-12 under 103(a) over Tomioka in view of Machida and Yamakita have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Kumar and Utsumi together with previously applied prior art Tomioka and Yamakita.
Therefore, this action is Non-Final.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tomioka et al. (U.S. 2002/0140891) in view of Utsumi et al. (U.S. 6,441,880), Kumar et al. (U.S. 5,936691), and Yamakita et al. (U.S. 2002/0154262).
Tomioka et al. teaches liquid crystal displays in the following figures 2C and 7B: 

    PNG
    media_image1.png
    158
    594
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    265
    450
    media_image2.png
    Greyscale
wherein an explanation of the numbers are as followed:

    PNG
    media_image3.png
    421
    481
    media_image3.png
    Greyscale
[0048]. Figure 2C is equivalent to the liquid crystal display device of instant claims 1 and 2 and Figure 7B is equivalent to the liquid crystal display device instant claims 7 and 8. Tomioka et al. also teaches in Example 1 the alignment layer has a thickness of 80 nm [0113] (claims 4 and 10). Tomioka et al. teaches the above polyimide photo alignment layers but does not teach a specific example of the cyclobutanetetracarboxylic acid dianhydride of formula [18] and the aromatic diamine compound represented by formula [19] or formula [20] together in a photo alignment layer.
However, Utsumi et al. teaches an alignment film in Example 2 comprising polyamic acid which is a polyimide precursor formed by 4-octadecyloxy-1,3-diaminocyclohexane and p-phenylenediamine as diamine segment and an equimolar mixture of 1,2,3,4-butanetetracarboxylic acid dianhydride and 1,2,3,4-cyclobutanetetracarboxylic acid dianhydride as acid anhydrides [col 15 lines 18-24]. 1,2,3,4-cyclobutanetetracarboxylic acid dianhydride is equivalent to formula [18] of instant claims 1 and 7, p-phenylenediamine is equivalent to formula [19] of instant claims 1 and 7, and 4-octadecyloxy-1,3-diaminocyclohexane is another diamine (claims 5 and 11). Utsumi et al. also teaches an alignment film in Example 11 comprising an equimolar mixture of 4,4'-diaminostilbene containing stilbene groups and 4-phenylmethane as diamine compounds and pyromellitic acid dianhydride and 1,2,3,4-cyclobutanetetracarboxylic acid dianhydride as acid anhydrides [col 25 lines 58-64] wherein 4,4’-diaminostilbene is equivalent to formula [20] of instant claims 1, 7, and 13. Utsumi et al. also teaches an object of the present invention is to provide an IPS mode normally closed liquid crystal display device of high contrast ratio, which is freed of the problem of light leakage caused by the spacer beads in this type of liquid crystal display devices [col 1 lines 54-58]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the photo alignment film of Tomioka with the alignment films of Utsumi in order to achieve a high-contrast display free of light leakage because it is well known in the liquid crystal art to substitute equivalents known for the same purpose. MPEP 2144.06. Furthermore, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). In the instant case, it is obvious to one of ordinary skill in the art for polyimide films to be substituted for one another. Additionally, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Furthermore, "the discovery of a previously unappreciated Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The photo alignment film of Tomioka in view of Utsumi is the same as instantly claimed. Therefore, the alignment film is expected to have a contrast ratio equal to or higher than 500:1, a time for eliminating an after-image of 5 minutes or shorter, an anchoring energy in the azimuth direction of 2.3x10-4 N/m or more (claims 1 and 7), and a glass transition temperature equal to or higher than 250°C (claims 3 and 9), absent any evidence to the contrary. Tomioka in view of Utsumi teach the above polyimide films are baked and imidated at 230°C for 30 minutes followed by irradiation with polarized light to carry out photo-alignment treatment [0156] instead of performing the heating step and irradiation of polarized light overlapping in time.
However, Kumar teaches a method of preparing alignment layer for use in liquid crystal devices in the Example where simultaneous exposure of ultraviolet light and heat treatment to imidize the prepolymer layer 24. In this step, the ultraviolet light source is energized while a hard-baking step exposes the spin-coated substrate to a temperature of about 250°C for about 1 hour. While baking causes the imidization (polymerization), simultaneous application of the ultraviolet light selectively breaks or prevents the formation of chemical bonds in selected directions and aligns segments of PI along the direction substantially perpendicular to the polarization. The liquid crystal molecules claims 1 and 7. Furthermore, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 213 USPQ 532 (CCPA 1982). In the instant case, it is obvious to one of ordinary skill in the art to substitute one method of making a polyimide film for another. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the instantly claimed method because Kumar et al. teaches it is known to obtain a polyimide film by simultaneously heating and irradiating the film. Tomioka in view of Utsumi and Kumar teach the above liquid crystal display having scanning signal wires and a video signal wire wherein the transparent pixel electrode has a linear portion but does not teach wherein the linear portion and the video signal wire have a bended portion between the pair of plurality of scanning signal lines. 
However, Yamakita et al. teaches in-plane switching type liquid crystal displays in the following figure 8(b):

    PNG
    media_image4.png
    525
    364
    media_image4.png
    Greyscale
 wherein 3a is the common electrode demonstrated as having a bended portion [0144] (claims 1 and 7). Yamakita et al. also teaches the video signal line may be bent so as to have a bending angle substantially equal to that of a bending shape of the electrode portions constituting the common electrode and the pixel electrode [0060] (claims 1 and 7). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the liquid crystal display of Tomioka in view of Utsumi and Kumar with the bended electrodes and video signal lines of Yamakita because it is obvious to one of ordinary skill in the liquid crystal art to substitute equivalents known for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 
With regard to claims 6 and 12, Tomioka in view of Utsumi and Kumar also do not teach that the photo alignment control film is formed on a surface including a step having a height of 0.1 μm or larger.
However, Yamakita et al. also teaches part of or all of the common electrode and the pixel electrode may be comprised of amorphous transparent conductive film and the film thickness of the transparent conductive film may be 1500 Å (0.15 μm) or more [0039]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the liquid crystal display of Tomioka in view of Utsumi and Kumar with the bended electrode of Yamakita having the indicated step height because it is obvious to one of ordinary skill in the liquid crystal art to substitute equivalents known for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). In the instant case, electrodes having various heights are known to be substituted for each other in liquid crystal displays.
Response to Amendment
Due to the amendment of instant claims 1, 3-5, 7, and 9-11, the objections have been withdrawn.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/           Examiner, Art Unit 1722               
/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722